Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
*603IT IS HEREBY STIPULATED AND AGREED BETWEEN COUNSEL, subject to the approval of the Court:
That the issues in the appeals for reappraisement listed above are the same in all material respects as the issues decided in J. J. GAVIN & CO., INC. (/SALOMON & PHILLIPS) v. UNITED STATES, Suit 4642, C. A. D. 441; and that the record in said case may be incorporated herein.
That the appraised values of the merchandise involved in each of the above listed appeals, less a discount of 2}í%, are equal to the prices at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale for home consumption to all purchasers in the principal markets of the United Kingdom, the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, in condition, packed ready for shipment to the United States.
That on or about the time of exportation, such or similar merchandise was not freely offered for sale in the United Kingdom for exportation to the United States.
That these eases may be deemed to be submitted for decision upon this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the appraised values, less 2K per cent discount.
Judgment will be rendered accordingly.